EX 10.74

STOCK PLEDGE AGREEMENT

 

This STOCK PLEDGE AGREEMENT, dated as of June 25, 2014 (as amended, supplemented
or otherwise modified from time to time in accordance with the provisions
hereof, this “Agreement”), made by and among iHookup Social, Inc., a Nevada
corporation (the “Borrower”), the undersigned parties as named on Schedule 1
hereto (collectively, the “Pledgor”), in favor of Beaufort Capital Partners LLC,
(the “Secured Party”).

 

WHEREAS, on the date hereof, the Secured Party has made a loan to the Borrower
in an aggregate unpaid principal amount of $100,000 (the “Loans”), evidenced by
that certain secured promissory note of even date herewith (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”) made
by the Borrower and payable to the order of the Secured Party. Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Loan Agreement.

 

WHEREAS, this Agreement is given by the Pledgor in favor of the Secured Party to
secure the payment and performance of all of the Secured Obligations; and

 

WHEREAS, it is a condition to the obligations of the Secured Party to make the
Loans under the Loan Agreement that the Pledgor and the Borrower execute and
deliver this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

 

1.   Definitions  

 

(a)  Unless otherwise specified herein, all references to Sections and Schedules
herein are to Sections and Schedules of this Agreement.

 

(b)  Unless otherwise defined herein, terms used herein that are defined in the
UCC shall have the meanings assigned to them in the UCC. However, if a term is
defined in Article 9 of the UCC differently than in another Article of the UCC,
the term has the meaning specified in Article 9.

 

(c)  For purposes of this Agreement, the following terms shall have the
following meanings:

“Closing Price” means on any given Trading Day, the closing price (as reported
by a direct feed service) of the common stock of the Borrower on the Principal
Market or, if the Common Stock is not traded on a Principal Market, the highest
reported closing price for the common stock of the Borrower, as made available
through FINRA.

“Collateral” has the meaning set forth in Section 2.

“Event of Default” has the meaning set forth in the Loan Agreement.

“Pledged Shares” means the shares of stock described in Schedule 1 hereto and
issued by the Borrower to the Pledgor, as adjusted by the “ratchet” provisions
included in Schedule 1, and the certificates, instruments and agreements
representing the Pledged Shares and includes any securities or other interests,
howsoever evidenced or denominated, received by the Pledgor in exchange for or
as a dividend or distribution on or otherwise received in respect of the Pledged
Shares.

“Principal Market” means as of any given date, whichever of the New York Stock
Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market, the American Stock Exchange, the OTCBB, the OTCQB, or the
OTCPink is at the time the principal trading exchange or market for the common
stock of the Borrower.

“Proceeds” means “proceeds” as such term is defined in Section 9-102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Pledged Shares, collections thereon or distributions with
respect thereto.

“Secured Obligations” has the meaning set forth in Section 3.

 

 

“Trading Day” shall mean any day during which the New York Stock Exchange shall
be open for business.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.

 

2.   Pledge The Pledgor hereby pledges, assigns and grants to the Secured Party,
and hereby creates a continuing first priority lien and security interest in
favor of the Secured Party in and to all of its right, title and interest in and
to the following, wherever located, whether now existing or hereafter from time
to time arising or acquired (collectively, the “Collateral”):

 

(a) the Pledged Shares; and

 

(b) all Proceeds and products of the foregoing, all books and records relating
to the foregoing, all supporting obligations related thereto, and all accessions
to, substitutions and replacements for, and profits and products of, each of the
foregoing, and any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to the Pledgor from time to time with respect to any of the
foregoing.

 

3.   Secured Obligations The Collateral secures the due and prompt payment and
performance of:

 

(a)  the obligations of the Borrower and/or the Pledgor from time to time
arising under the Loan Agreement, this Agreement or otherwise with respect to
the due and prompt payment of (i) the principal of, and interest on the Loans
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, attorneys’ fees and
disbursements, reimbursement obligations, contract causes of action, expenses
and indemnities, whether primary, secondary, direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower and/or the
Pledgor under or in respect of the Loan Agreement and this Agreement; and

 

(b)  all other covenants, duties, debts, obligations and liabilities of any kind
of the Borrower and/or the Pledgor under or in respect of the Loan Agreement,
this Agreement or any other document made, delivered or given in connection with
any of the foregoing, in each case whether evidenced by a note or other writing,
whether allowed in any bankruptcy, insolvency, receivership or other similar
proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
primary, secondary, direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, fixed or otherwise (all such
obligations, covenants, duties, debts, liabilities, sums and expenses set forth
in Section 3 being herein collectively called the ”Secured Obligations”).

 

4.   Perfection of Pledge  

 

(a)  The Pledgor and the Borrower shall, from time to time, as may be required
by the Secured Party with respect to all Collateral, immediately take all
actions as may be requested by the Secured Party to perfect the security
interest of the Secured Party in the Collateral, including, without limitation,
with respect to all Collateral over which control may be obtained within the
meaning of Section 8-106 of the UCC, the Pledgor and the Borrower shall
immediately take all actions as may be requested from time to time by the
Secured Party so that control of such Collateral is obtained and at all times
held by the Secured Party. All of the foregoing shall be at the sole cost and
expense of the Borrower.

 

(b)  The Pledgor and the Borrower, as applicable, hereby irrevocably authorizes
the Secured Party at any time and from time to time to file in any relevant
jurisdiction any financing statements and amendments thereto that contain the
information required by Article 9 of the UCC of each applicable jurisdiction for
the filing of any financing statement or amendment relating to the Collateral,
without the signature of the Pledgor where permitted by law. The Pledgor and the
Borrower agrees to provide all information required by the Secured Party
pursuant to this Section promptly to the Secured Party upon request.

 

5.   Representations and Warranties The Pledgor and the Borrower, as applicable,
represent and warrant as follows:

 

(a)  The Pledged Shares have been duly authorized and validly issued, and are
fully paid and non-assessable and subject to no options to purchase or similar
rights. All information set forth in Schedule 1 relating to the Pledged Shares
is accurate

 

 

and complete.

 

(b)  At the time the Collateral becomes subject to the lien and security
interest created by this Agreement, the Pledgor will be the sole, direct, legal
and beneficial owner thereof, free and clear of any lien, security interest,
encumbrance, claim, option or right of others except for the security interest
created by this Agreement.

 

(c)  The pledge of the Collateral pursuant to this Agreement creates a valid and
perfected first priority security interest in the Collateral, securing the
payment and performance when due of the Secured Obligations.

 

(d)  The Borrower has full power, authority and legal right to borrow the Loans
and the Pledgor has full power, authority and legal right to pledge the
Collateral pursuant to this Agreement.

 

(e)  Each of this Agreement and the Loan Agreement has been duly authorized,
executed and delivered by the Borrower and the Pledgor and constitutes a legal,
valid and binding obligation of the Borrower and the Pledgor enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

(f)  No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority, regulatory body or any other entity is
required for the borrowing of the Loans and the pledge by the Pledgor of the
Collateral pursuant to this Agreement or for the execution and delivery of the
Loan Agreement and this Agreement by the Borrower and the Pledgor or the
performance by the Borrower and/or Pledgor of its respective obligations
thereunder and hereunder.

 

(g)  The execution and delivery of the Loan Agreement and this Agreement by the
Borrower and the Pledgor and the performance by the Borrower and the Pledgor of
their respective obligations thereunder, will not violate any provision of any
applicable law or regulation or any order, judgment, writ, award or decree of
any court, arbitrator or governmental authority, domestic or foreign, applicable
to the Borrower or the Pledgor, as applicable, or any of their respective
property, or the organizational or governing documents of the Borrower or any
agreement or instrument to which the Borrower or the Pledgor is party or by
which it or its property is bound.

 

(h)  The Pledgor has taken all action required on its part for control (as
defined in Section 8-106 of the UCC) to have been obtained by the Secured Party
over all Collateral with respect to which such control may be obtained pursuant
to the UCC. No person other than the Secured Party has control or possession of
all or any part of the Collateral. Without limiting the foregoing, all
certificates, agreements or instruments representing or evidencing the Pledged
Shares in existence on the date hereof have been delivered to the Secured Party
in suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank.

 

6.   Dividends and Voting Rights  

 

(a)  The Secured Party agrees that unless an Event of Default shall have
occurred and be continuing, the Pledgor may, to the extent the Pledgor has such
right as a holder of the Pledged Shares, vote and give consents, ratifications
and waivers with respect thereto, except to the extent that, in the Secured
Party’s reasonable judgment, any such vote, consent, ratification or waiver
would detract from the value thereof as Collateral or which would be
inconsistent with or result in any violation of any provision of the Loan
Agreement or this Agreement.

 

(b)  The Secured Party agrees that the Pledgor may, unless an Event of Default
shall have occurred and be continuing, receive and retain all cash dividends and
other distributions with respect to the Pledged Shares.

 

7.   Further Assurances  

 

(a)  The Pledgor shall, at its own cost and expense, defend title to the
Collateral and the first priority lien and security interest of the Secured
Party therein against the claim of any person claiming against or through the
Pledgor and shall maintain and preserve such perfected first priority security
interest for so long as this Agreement shall remain in effect.

 

(b)  The Pledgor agrees that at any time and from time to time, at the expense
of the Pledgor, the Pledgor will promptly execute and deliver all further
instruments and documents, obtain such agreements from third parties, and take
all further action, that may be necessary or desirable, or that the Secured
Party may reasonably request, in order to perfect and protect any security
interest granted hereby or to enable the Secured Party to exercise and enforce
its rights and remedies hereunder or under any other agreement with respect to
any Collateral.

 

 

 

(c)  The Pledgor will not, without providing at least 30 days’ prior written
notice to the Secured Party, change its legal name or identity. The Pledgor
will, prior to any change described in the preceding sentence, take all actions
reasonably requested by the Secured Party to maintain the perfection and
priority of the Secured Party’s security interest in the Collateral.

 

8.   Transfers and Other Liens  The Pledgor agrees that it will not sell, offer
to sell, dispose of, convey, assign or otherwise transfer, grant any option with
respect to, restrict, or grant, create, permit or suffer to exist any mortgage,
pledge, lien, security interest, option, right of first offer, encumbrance or
other restriction or limitation of any nature whatsoever on, any of the
Collateral or any interest therein except as expressly provided for herein or
with the prior written consent of the Secured Party.

 

9.   Secured Party Appointed Attorney-in-Fact  The Pledgor hereby appoints the
Secured Party the Pledgor’s attorney-in-fact, with full authority in the place
and stead of the Pledgor and in the name of the Pledgor or otherwise, from time
to time during the continuance of an Event of Default in the Secured Party’s
discretion to take any action and to execute any instrument which the Secured
Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation, to receive, endorse and collect all
instruments made payable to the Pledgor representing any dividend, interest
payment or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same (but the Secured Party shall not be
obligated to and shall have no liability to the Pledgor or any third party for
failure to do so or take action). Such appointment, being coupled with an
interest, shall be irrevocable. The Pledgor hereby ratifies all that said
attorneys-in-fact shall lawfully do or cause to be done by virtue hereof.

 

10.   Secured Party May Perform If the Pledgor fails to perform any obligation
contained in this Agreement, the Secured Party may itself perform, or cause
performance of, such obligation, and the expenses of the Secured Party incurred
in connection therewith shall be payable by the Pledgor; provided that the
Secured Party shall not be required to perform or discharge any obligation of
the Pledgor.

 

11.   Reasonable Care The Secured Party shall have no duty with respect to the
care and preservation of the Collateral beyond the exercise of reasonable care,
and as further described below. The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Secured Party accords its own property, it being understood that
the Secured Party shall not have any responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not the Secured Party
has or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against any parties with respect to any Collateral.
Nothing set forth in this Agreement, nor the exercise by the Secured Party of
any of the rights and remedies hereunder, shall relieve the Pledgor from the
performance of any obligation on the Pledgor’s part to be performed or observed
in respect of any of the Collateral.

 

12.  Remedies Upon Default If any Event of Default shall have occurred and be
continuing:

 

(a)  The Secured Party may, without any other notice to or demand upon the
Pledgor, assert all rights and remedies of a secured party under the UCC or
other applicable law, including, without limitation, the right to take
possession of, hold, collect, sell, lease, deliver, grant options to purchase or
otherwise retain, liquidate or dispose of all or any portion of the Collateral.
If notice prior to disposition of the Collateral or any portion thereof is
necessary under applicable law, written notice mailed to the Pledgor at its
notice address as provided in Section 16 hereof ten days prior to the date of
such disposition shall constitute reasonable notice, but notice given in any
other reasonable manner shall be sufficient. So long as the sale of the
Collateral is made in a commercially reasonable manner and in accordance with
Section 13 below, the Secured Party may sell such Collateral on such terms and
to such purchaser(s) as the Secured Party in its absolute discretion may choose,
without assuming any credit risk and without any obligation to advertise or give
notice of any kind other than that necessary under applicable law. Without
precluding any other methods of sale, the sale of the Collateral or any portion
thereof shall have been made in a commercially reasonable manner if conducted in
conformity with reasonable commercial practices of creditors disposing of
similar property. At any sale of the Collateral, if permitted by applicable law,
the Secured Party may be the purchaser, licensee, assignee or recipient of the
Collateral or any part thereof and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold, assigned or licensed at such sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price of the
Collateral or any part thereof payable at such sale. To the extent permitted by
applicable law, the Pledgor waives all claims, damages and demands it may
acquire against the Secured Party arising out of the exercise by it of any
rights hereunder. The Pledgor hereby waives and releases to the fullest extent
permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Collateral and any other security for the Secured Obligations or
otherwise. At any such sale, unless prohibited by applicable law, the Secured
Party or any custodian may bid for and purchase all or any part of the
Collateral so sold free

 

 

from any such right or equity of redemption. Neither the Secured Party nor any
custodian shall be liable for failure to collect or realize upon any or all of
the Collateral or for any delay in so doing, nor shall it be under any
obligation to take any action whatsoever with regard thereto. The Secured Party
shall not be obligated to clean-up or otherwise prepare the Collateral for sale.

 

(b)  All rights of the Pledgor to (i) exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 6(a) and
(ii) receive the dividends and other distributions which it would otherwise be
entitled to receive and retain pursuant to Section 6(b), shall immediately
cease, and all such rights shall thereupon become vested in the Secured Party,
which shall have the sole right to exercise such voting and other consensual
rights and receive and hold such dividends and other distributions as
Collateral.

 

(c)  All cash Proceeds received by the Secured Party in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
shall be the property of the Secured Property. 

 

(d)  If the Secured Party shall determine to exercise its rights to sell all or
any of the Collateral pursuant to this Section, the Pledgor agrees that, upon
request of the Secured Party, the Pledgor will, at its own expense, do or cause
to be done all such acts and things as may be necessary to make such sale of the
Collateral or any part thereof valid and binding and in compliance with
applicable law.

 

13.   No Waiver and Cumulative Remedies  The Secured Party shall not by any act
(except by a written instrument pursuant to Section 15), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Event of Default. All rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law.

 

14.   Security Interest Absolute  The Pledgor hereby waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description. All rights of the
Secured Party and liens and security interests hereunder, and all Secured
Obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of:

 

(a)  [Intentionally Omitted]

 

(b)  any change in the time, place or manner of payment of, or in any other term
of, the Secured Obligations, or any rescission, waiver, amendment or other
modification of the Loan Agreement, this Agreement or any other agreement,
including any increase in the Secured Obligations resulting from any extension
of additional credit or otherwise;

 

(c)  any taking, exchange, substitution, release, impairment or non-perfection
of any Collateral or any other collateral, or any taking, release, impairment,
amendment, waiver or other modification of any guaranty, for all or any of the
Secured Obligations;

 

(d)  any manner of sale, disposition or application of proceeds of any
Collateral or any other collateral or other assets to all or part of the Secured
Obligations;

 

(e)  any default, failure or delay, wilful or otherwise, in the performance of
the Secured Obligations;

 

(f)  any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to, or be asserted by, the
Pledgor against the Secured Party; or

 

(g)  any other circumstance (including, without limitation, any statute of
limitations) or manner of administering the Loans or any existence of or
reliance on any representation by the Secured Party that might vary the risk of
the Pledgor or otherwise operate as a defense available to, or a legal or
equitable discharge of, the Pledgor or any other grantor, guarantor or surety.

 

15.  Amendments None of the terms or provisions of this Agreement may be
amended, modified, supplemented, terminated or waived, and no consent to any
departure by the Pledgor therefrom shall be effective unless the same shall be
in writing and signed by the Secured Party and the Pledgor, and then such
amendment, modification, supplement, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which made or given.

 

16.   Addresses For Notices All notices and other communications provided for in
this Agreement shall be in writing and shall be given in the manner and become
effective as set forth in the Loan Agreement, and addressed to the respective
parties at their

 

 

addresses as specified on the signature pages hereof or as to either party at
such other address as shall be designated by such party in a written notice to
each other party.

 

17.   Continuing Security Interest; Further Actions  This Agreement shall create
a continuing first priority lien and security interest in the Collateral and
shall (a) subject to Section 19, remain in full force and effect until payment
and performance in full of the Secured Obligations, (b) be binding upon the
Pledgor, its successors and assigns, and (c) inure to the benefit of the Secured
Party and its successors, transferees and assigns; provided that the Pledgor may
not assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Secured Party.  

 

18.   Termination; Release  On the date on which all Loans and other Secured
Obligations have been paid and performed in full, the Secured Party will, at the
request and sole expense of the Pledgor, (a) duly assign, transfer and deliver
to or at the direction of the Pledgor (without recourse and without any
representation or warranty) such of the Collateral as may then remain in the
possession of the Secured Party, together with any monies at the time held by
the Secured Party hereunder, and (b) execute and deliver to the Pledgor a proper
instrument or instruments acknowledging the satisfaction and termination of this
Agreement.

 

19.   GOVERNING LAW This Agreement and the Loan Agreement and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or the Loan
Agreement (except, as to the Loan Agreement, as expressly set forth therein) and
the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the laws of the State of New York. 

 

20.   Counterparts This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement and the Loan
Agreement constitute the entire contract among the parties with respect to the
subject matter hereof and supersede all previous agreements and understandings,
oral or written, with respect thereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

iHookup Social, Inc., as Borrower

 

/s/Robert Rositano

 

 

By:_____________________

Name: Robert Rositano

Title: CEO

Address for Notices: 125 E. Campbell Ave.

Campbell, CA 95008

 

 



 

 

Copper Creek Holdings, LLC, as Pledgor

 

/s/Robert Rositano

 

 

By:_____________________

Name: Robert Rositano, Managing Member

Address for Notices: 7960 B. Soquel Dr.

Aptos, CA 95003 (#146)

 

 



 

 

 

 

 

 

 

 

 Beaufort Capital Partners LLC, as Secured Party

 

/s/Robert Marino

 

 

By_____________________

Name: Robert Marino

Title: Managing Member

 

Address for Notices:

Beaufort Capital Partners LLC

660 White Plains Road, Suite 455

Tarrytown, NY 10591 

 

 

 

 

 

 

SCHEDULE 1

PLEDGED SHARES

 



Pledgor   Pledged Shares*       Copper Creek Holdings, LLC   8,000,000   Total
Pledged Shares: 8,000,000



 

In the event, through no fault, directly or indirectly, of the Secured Party,
the Closing Price decreases by fifty percent (50%) or more from the date hereof
to the date of an Event of Default, the Pledged Shares shall be increased as
follows:

i. A 50% to 60% decrease in Closing Price shall increase the Pledged Shares (pro
rata by Pledgor) by 10%.

ii. A 60% to 70% decrease in Closing Price shall increase the Pledged Shares
(pro rata by Pledgor) by 20%.

iii. A 70% to 80% decrease in Closing Price shall increase the Pledged Shares
(pro rata by Pledgor) by 30%.

iv. An 80% to 90% decrease in Closing Price shall increase the Pledged Shares
(pro rata by Pledgor) by 40%.

v. A 90% to 100% decrease in Closing Price shall increase the Pledged Shares
(pro rata by Pledgor) by 50%.

 

 

 

 

 